EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a call from Patrick Kartes on January 5, 2021.
The application has been amended as follows: 
Claims 26-27 have been cancelled.
Claim 5 in line 4, “an indication of fish data” is replaced with --an indication of the fish data--.
Claim 7 in line 3, “an indication of the preferred fish” is replaced with --the indication of the preferred fish--.
Claim 7 in line 4, “the second fish with first fish” is replaced with --the second fish with the first fish--.
Claim 8 in line 3, “an indication of the preferred fish” is replaced with --the indication of the preferred fish--.

Election/Restrictions
Claims 1-12 and 21-25 are allowable. Claims 5-8, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A and B, as set forth in the Office action mailed on 02/04/2020, is hereby withdrawn and claims 5-8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-12 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest a marine electronic device as detailed by the claims. Specifically where the claims state “automatically cause, in response to receiving the indication of the fish catch, a pump associated with a livewell of the vessel to one of fill the livewell with water or recirculate water in the livewell” and “receive fish data associated with the fish catch, wherein the fish data comprises at least one of a fish length, a fish weight, or a fish species; and cause, in response to receiving the fish data, at least some portion of the fish data to be presented on the (a) display screen” in claims 1 and 9, and similarly where the claims state “cause, in response to determination of the occurrence of the fish catch, a pump associated with a livewell of the vessel to one of fill the livewell with water or recirculate water in the livewell” and “receive fish data 
It would not have been obvious to modify Simpson (U.S. Pub. 20070068063), Ellis II (U.S. Pub. 20170215401), Crawford et al. (U.S. Pub. 20180206459), or Link (U.S. Pub. 20120085019) such that a marine electronic device of a vessel, the marine electronic device comprising: a user interface comprising a display screen; a processor and memory including computer program code, the memory and the computer program code configured to, with the processor, cause the marine electronic device to: receive an indication of a fish catch; automatically cause, in response to receiving the indication of the fish catch, a pump associated with a livewell of the vessel to one of fill the livewell with water or recirculate water in the livewell, wherein the water is pumped from a body of water in which the vessel is at least partially submerged, receive fish data associated with the fish catch, wherein the fish data comprises at least one of a fish length, a fish weight, or a fish species; and cause, in response to receiving the fish data, at least some portion of the fish data to be presented on the display screen as recited in claim 1. Furthermore, it would not have been obvious to modify Simpson (U.S. Pub. 20070068063), Ellis II (U.S. Pub. 20170215401), Crawford et al. (U.S. Pub. 20180206459), or Link (U.S. Pub. 20120085019) such that a non-transitory computer-readable medium having stored thereon a plurality of computer-executable instructions which, when executed by a processor, cause the processor to: receive an indication of a fish catch; automatically cause, in response to receiving the indication of the fish catch, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it pertains to the current state of the art of marine electronic devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        

/Christopher D Hutchens/Primary Examiner, Art Unit 3647